Citation Nr: 0842603	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from April 2002 to June 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to educational assistance benefits 
under Chapter 30.  

In June 2007, a travel board hearing was held before the 
undersigned at the St. Petersburg RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West 2002  & Supp. 2007).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty.  In the case of an 
individual whose obligated period of active duty is less than 
three years, they must serve at least two years of continuous 
active duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(i) (West 2002 & 
Supp. 2007); 38 C.F.R. § 21.7042(a) (2008).

An individual who does not meet the service requirements 
stated above may be eligible for basic educational assistance 
when he or he is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability; (2) for a medical condition which pre-
existed service on active duty and which VA determines is not 
service-connected; (3) discharge or release under 10 U.S.C.A. 
§ 1173 (hardship discharge); (4) for convenience of the 
Government; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  38 C.F.R. § 21.7042(a)(5) (2008).  In 
addition, an individual who is discharged or released from 
active duty for the convenience of the Government must 
complete at least 20 continuous months of active duty of an 
obligated period of active duty that is less than three 
years; or, complete 30 continuous months of active duty of an 
obligated period of active duty that is at least three years.  
38 C.F.R. § 20.7042(a)(5)(iv) (2008).

The veteran's DD Form 214 shows that he completed 2 years, 2 
months, and 3 days of continuous active military service.  
The RO requested information from the Department of Defense 
(DOD) liaison as to whether the veteran's separation was due 
to Air Force reshaping vs. convenience of the government.  
Response received indicates the veteran was separated for the 
convenience of the Government.  

In his notice of disagreement, the veteran argued that he is 
entitled to educational assistance because although he 
completed only 26 months of his 4 year obligation, he was 
separated for force reduction.  At the June 2007 hearing, the 
veteran pointed out that his DD-214 indicates he completed 
his first full term of enlistment and was subject to recall.  
He testified that he was told that since it was a force 
reduction act started by the DOD, his period of service was 
considered a complete enlistment.  He also indicated that he 
was told that he would be eligible for education benefits.  
At the hearing, the veteran submitted a copy of a DD Form 
2648, Preseparation Counseling Checklist, dated in May 2004.  
Section V of the document (remarks) contains handwritten 
statements, including "separating (mis. force reduction)".  

Information of record shows the veteran was separated for the 
convenience of the Government.  Whether this was voluntary or 
involuntary as part of force reduction is not entirely clear.  
The Board also notes there is some inconsistent information 
regarding the veteran's obligated period of active duty.  
That is, information in the file, to include the veteran's 
own statements, indicates he had a 4-year enlistment.  The 
veteran's DD-214, however, indicates he completed his first 
full term of enlistment.

The Board regrets any delay imposed by remanding this case 
again; however, given the circumstances, the Board finds that 
a remand is necessary to obtain the veteran's complete 
service personnel records.  See 38 C.F.R. § 3.159(c)(2) 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.	Request the veteran's complete service 
personnel records.  Records received 
should be associated with the claims 
file.  

2.	Following receipt, the complete service 
personnel records should be reviewed in 
detail to determine (a) the veteran's 
obligated period of active duty, to 
include whether it was affected by the 
circumstances of his discharge; and (b) 
whether the veteran's separation for 
convenience of the Government was 
involuntary as a result of a reduction 
in force, as determined by the 
Secretary of the Air Force in 
accordance with regulations prescribed 
by the Secretary of Defense.  If this 
information is not readily discernable 
from the records, then specific 
inquiries should be made to DOD.  

3.	Upon completion of the above 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to Chapter 30 educational benefits.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if 
any, should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




